Citation Nr: 0500062	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
compensable evaluation for hemorrhoids.  A May 2000 RO rating 
decision increased the evaluation for hemorrhoids to 10 
percent disabling effective to the date of claim.  The Board 
remanded the case to the RO in June 2001 for further 
development.  The RO has completed the additional development 
requested by the Board, continued the denial of a rating in 
excess of 10 percent, and returned the case to the Board for 
further appellate review.


FINDING OF FACT

The veteran's hemorrhoid disorder is primarily manifested by 
the recurrence of small to moderate-sized hemorrhoids absent 
evidence of persistent bleeding with secondary anemia or 
fissures.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran filed his claim 
in 1999.  On November 9, 2000, the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000 were enacted into law.  
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this 
law redefined VA's notice and duty to assist requirements in 
the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA on November 9, 2000.  Throughout the 
appeal, the RO has provided the veteran a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOC) 
which have periodically advised the veteran of the legal 
standards applicable to the claim, the evidence reviewed, and 
the Reasons and Bases for denying his claim.  The veteran was 
provided his VCAA letter on June 14, 2001 which advised him 
of the type of evidence and information deemed necessary to 
substantiate his claim as well as the relative duties on the 
part of the veteran and VA in developing the claim.  This 
letter included sections entitled "VA's Duty To Notify You 
About Your Claim," "VA's Duty To Assist You Obtain Evidence 
For Your Claim," "What Must the Evidence Show to Establish 
Entitlement," "What Information and Evidence Do We Still 
Need From You," "What Can You Do To Help With Your Claim," 
"What Has Been Done To Help With Your Claim," and "Do You 
Have Questions Or Need Assistance."  The veteran was also 
advised to "tell us about any additional information or 
evidence that you want us to try to get for you."  The 
veteran was provided an additional VCAA letter on February 3, 
2003 advising him of additional information and/or evidence 
not associated with the claims folder that was deemed 
necessary to substantiate the claim.  Based upon the above, 
the Board finds that the content requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has provided lay 
descriptions of his hemorrhoid symptoms and submitted his 
complete records of private treatment for his disorder.  The 
RO has obtained the veteran's complete VA clinic records and 
provided him VA examination on three different occasions.  On 
this record, the Board finds that any defect with respect to 
the VCAA timing requirement in this case was harmless error 
and that the particular concern identified in Huston is 
obviously not present in this case.  See 38 C.F.R. § 20.1102 
(2003) (an error or defect by the Board which does not affect 
the merits of the issue or the substantive rights of a 
claimant will be considered harmless error and not a basis 
for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records are associated with 
the claims folder and the RO has obtained all available VA 
and private clinic records identified by the veteran as 
relevant to his claim on appeal.  There are no outstanding 
requests to obtain any other relevant records that are both 
identified and available.  VA has provided three VA 
examinations as necessary to substantiate his claim.  These 
examination reports, dated September 1999, August 2001 and 
January 2003, provide findings necessary to adjudicate the 
claim and are adequate for rating purposes.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran has also been satisfied 
in this case.

Historically, the veteran received in service treatment for 
hemorrhoids.  His initial VA examination in December 1976 was 
significant for moderate mixed hemorrhoids.  A January 1977 
RO rating decision granted service connection for 
hemorrhoids, and assigned an initial 10 percent evaluation.

In pertinent part, the veteran filed a claim for an increased 
rating for hemorrhoids on August 4, 1999.  Evidence of record 
at that time included private medical records showing 
treatment in 1995 for a bleeding carcinoma of the colon with 
anemia as secondary to the gastrointestinal bleeding.  He 
subsequently underwent a right hemicolectomy and 
ileotransverse anastomosis.  A colonoscopy in November 1996 
revealed some internal and external hemorrhoids.  In February 
1997, he was prescribed Darvocet and hot sitz baths due to 
painful insertion of suppositories.  In 1997, he was noted to 
have continued dark, melanotic stools and being heme 
positive.  In August 1998, he was noted to have intermittent 
hemorrhoid problems with examination revealing some very mild 
external hemorrhoids.  At that time, it was noted that a 
hemorrhoidectomy would serve no benefit.  A June 1999 clinic 
record indicated a finding of "[n]o hemorrhoid."  

In September 1999, the veteran underwent VA rectum and anus 
examination with benefit of review of his claims folder.  He 
reported a history of occasional rectal bleeding due to 
hemorrhoids during bowel movements.  He treated his symptoms 
with Tucks pads, Anusol, and hydrocortisone acetate 
hemorrhoidal HC suppositories.  His physical examination of 
the anus and rectum revealed small to moderate-sized 
external, non-tender hemorrhoids which were slightly 
inflamed.  His stool was negative on hemoccult.  He was given 
a diagnosis of small to moderate-sized hemorrhoids.

Private medical records in September 1999 described the 
veteran as having hemorrhoids with bleeding.  In November 
1999, it was noted that the hemorrhoids were not improved 
with use of Anusol Suppositories.  In December 1999, he 
underwent hemorrhoidectomy for what were described as right 
and left anterior internal and external hemorrhoids.  He 
described severe itching due to small external hemorrhoids in 
February 2000.  In April 2000, he was noted to have small 
hemorrhoidal varices.  An April 2000 letter from Herbert P. 
Kinsey, M.D., F.A.C.S., described the veteran's hemorrhoid 
disorder as follows:

"[The veteran] was evaluated by me today and 
found to have recurrence of large, thrombotic, 
irreducible hemorrhoids with excessive 
redundant tissue.  He has frequent recurrences 
of the hemorrhoids."

In May 2000, the veteran was prescribed Protcofoam HC for his 
hemorrhoids.  Blood test monitoring for the veteran's 
diabetes mellitus during the above-mentioned time period did 
not reveal the presence of anemia.

By means of a rating decision dated May 2000, the RO 
increased the evaluation for hemorrhoids to 10 percent 
disabling effective to the date of claim; August 4, 1999.

In August 2000, the veteran's private clinic records noted 
the continued presence of small internal and external 
hemorrhoids requiring ligation.  He also underwent excision 
of colon polyps with a subsequent abatement of his itching 
and stinging symptoms.

In August 2001, the veteran underwent another VA rectum and 
anus examination with benefit of review of his claims folder.  
He described recurrent hemorrhoids with occasional bleeding 
noted on toilet tissue.  His symptoms also included 
occasional irritation, itching, bowel urgency and leakage.  
He treated his symptoms with the use of hemorrhoidal cream.  
Digital rectal examination revealed no evidence of 
hemorrhoids, fecal leakage, anal fissure or blood.  His stool 
specimen was negative for occult blood.  His was given a 
diagnosis of status post hemorrhoidectomy in December 1999 
and ligation of hemorrhoids in August 2000 with history of 
urgency of bowel movements and occasional leakage.  He was 
also given a diagnosis of status post surgery for colon 
cancer with negative occult blood at time of examination.

VA clinic records in 2002 noted that the veteran's stool was 
positive for occult blood.  VA general medical examination in 
January 2003 noted the presence of minimal hemorrhoids which 
were not thrombosed.  His complete blood count (CBC) testing 
was essentially normal with no signs of anemia.  He was given 
a diagnosis of hemorrhoids which were not thrombosed.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran's 10 percent rating for hemorrhoids under 
Diagnostic Code 7336 contemplates external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences.  38 C.F.R. §  4.114 (a), Diagnostic Code 7336 
(2004).  A higher 20 percent rating is warranted when there 
is persistent bleeding and with secondary anemia or when 
there are hemorrhoids with fissures.  Id.

The veteran has described his hemorrhoid disorder as 
recurrent in nature with occasional symptoms of itching and 
stinging.  He has occasionally noticed blood on his toilet 
tissue following bowel movements.  His private and VA clinic 
records record frequent recurrences of internal and external 
hemorrhoids which required a hemorrhoidectomy in 1999 and 
ligation in 2000.  Except for the description of large 
thrombotic hemorrhoids by Dr. Kinsey in April 2000, the 
clinic records and examination reports of record describe 
internal and external hemorrhoids ranging from small- to 
moderate-sized in degree.  There is no clinical description 
of fissures.  He treats these symptoms with suppositories, 
salves and hot sitz baths.  He had a history of anemia 
secondary to colon cancer bleeding in 1995 with subsequent 
findings of occult blood in his stools.  He has not been 
noted to have any further findings of anemia.  VA examination 
in January 2003 found no signs of anemia on CBC testing.  On 
this record, the Board finds by a preponderance of the 
evidence that the veteran's hemorrhoid disorder is primarily 
manifested by the recurrence of small to moderate-sized 
hemorrhoids absent evidence persistent bleeding with 
secondary anemia or fissures.  Therefore, the preponderance 
of the evidence demonstrates that the veteran does not meet 
the criteria for a rating in excess of 10 percent for 
hemorrhoids for any point during the appeal period.  The 
claim for a higher rating, therefore, must be denied.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board has considered the veteran as 
competent to describe symptoms associated with his hemorrhoid 
disorder.  However, the medical evidence of record is more 
probative to establish the absence of persistent bleeding, 
anemia and fissures related to the veteran's hemorrhoid 
disorder.  The Board has also considered whether the criteria 
for referral of the claim to the Director of Compensation and 
Pension for consideration of an extraschedular rating has 
been met.  See 38 C.F.R. § 3.321(b) (2004).  A review of the 
record contains no lay or medical evidence that the veteran's 
hemorrhoid disorder markedly interferes with his 
employability, and the veteran has not required frequent 
hospitalizations to treat this disability.  His loss of 
working time for treatment of his condition is contemplated 
in his 10 percent award of compensation.  See 38 C.F.R. § 4.1 
(2004).  


ORDER

The claim for an increased rating for hemorrhoids is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


